By the Court,

Cole, J.
The judgment in this case must be affirmed. The action was for trespass to real estate. It was tried before a justice and jury. The jury assessed the plaintiff’s damages at less than ten dollars. This finding is fully sustained by the evidence returned by the justice. There was *518ample proof that the cattle of the defendant bad broken into the inclosure of the plaintiff, and committed considerable injury to his crops. The extent of the damage was, of course, a matter for the jury to determine from the testimony. The counsel for the defendant seems to suppose that the justice had no jurisdiction, because the plaintiff stated in his complaint that he was in possession under a lease. This is á mistake. The action was for injuries done to the plaintiff’s possession. All that was necessary for him to show, was that he was rightfully in possession as against the defendant at the time of the injury. He need not have set out the character or extent of his title. But that he did so, would not oust the jurisdiction, unless his title was controverted by the opposite party. It was not in any way draw n in question.
The other objections, we do not consider of sufficient importance to require special notice. They are all clearly untenable.
The judgment of the circuit court is affirmed.